Citation Nr: 0428688	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
instability with spondylolysis at L5 and degenerative disc 
disease from November 21, 1986 to May 1, 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1984 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO granted service 
connection for lumbar instability with spondylolysis at L5 
effective November 21, 1986.  A 10 percent rating was 
awarded.  The veteran disagreed with that decision and this 
appeal ensued.  By an August 2003 rating action, the RO re-
characterized the veteran's low back disability to include 
lumbar instability with spondylolysis at L5 and degenerative 
disc disease.  A 20 percent evaluation was assigned, 
effective November 21, 1986.  By a November 2003 rating 
action, the RO assigned a 60 percent evaluation, effective 
May 1, 2003.  

In May 2004, the veteran appeared before the undersigned at a 
videoconference hearing.  A copy of the hearing transcript 
has been associated with the claims file.  During the May 
2004 hearing, the veteran specifically argued that he should 
have been assigned a 40 percent rating for his service-
connected low back disability from November 21, 1986, and 
that he no longer wanted to pursue the question of 
entitlement to a rating in excess of 60 percent for his low 
back disability from May 1, 2003.  Thus, the only issue 
remaining for appellate consideration is the one listed on 
the front page of this decision-entitlement to a higher 
initial rating from November 21, 1986, to May 1, 2003.  See 
Fenderson v. West, 12 Vet. App. 119, 125- 126 (1999).


FINDINGS OF FACT

1.  For the period from November 21, 1986 to May 1, 2003, the 
veteran's service-connected lumbar instability with 
spondylolysis at L5 and degenerative disc disease was 
manifested by functional impairment that equates to moderate 
recurring attacks of intervertebral disc syndrome with mild 
neurological impairment.  Severe intervertebral disc syndrome 
or incapacitating episodes having a total duration of at 
least four weeks but less than six weeks have not been 
demonstrated since a change in rating criteria.

2.  The veteran does not have both chronic orthopedic and 
chronic neurologic manifestations of his service-connected 
disability.


CONCLUSION OF LAW

The criteria for an assignment of a rating in excess of 20 
percent, from November 21, 1986 to May 1, 2003, for lumbar 
instability with spondylolysis at L5 and degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflects that in early February 1984, 
the veteran complained of having recurrent low back pain 
secondary to trauma.  He reported that he had been doing a 
lot of field work which involved painful jarring to his back 
and occasional pains to his knee and ankle.  Physical 
examination of the back was essentially unremarkable.  A 
series of records of acute medical care, dated in September 
1984, reflect that that the veteran had fallen 25 feet to the 
ground while climbing a rope and that he had landed on his 
low back.  The veteran complained of pain that radiated into 
his right upper thighs.  Upon physical evaluation, the 
veteran had pain on range of motion.  There was no evidence 
of any neurological or vascular findings.  There was point 
tenderness of the spinous process at L5.  An assessment of 
low back pain secondary to muscle strain/spasm was entered by 
the evaluating physician.  X-rays of the lumbar spine, 
performed in mid-September 1984, revealed no spondylolysis or 
spondylolisthesis, fracture, or disk space narrowing.  
Treatment reports, dated from September to December 1984, 
reflect that the veteran's range of motion of the lumber 
spine was limited in all directions due to pain.  X-rays of 
the lumbar spine showed possible spondylolysis.  A bone scan 
was negative.  Upon physical evaluation in March 1985, it was 
noted the veteran had old spondylolysis which had been 
aggravated by a recent fall.  It was noted that a bone scan 
showed an old pars defect.  A diagnosis of lumbar instability 
with spondylolysis was entered by the examiner.  An 
examination of the veteran's lumbar spine during a July 1985 
medical evaluation board proceeding was essentially normal.  
X-rays of the lumbar spine showed a spondylitic defect of the 
pars interarticularis at L5.  A diagnosis of lumbar segmental 
instability at L5-S1, secondary to spondylolysis of L5, which 
was incurred during service but did not exist prior to 
service, was entered.  

A June 2002 VA examination report reflects that the veteran 
believed that he had fractured his L5 vertebra during service 
in 1985.  He reported that he had not had any recurrent back 
injury with the exception of a head injury as a result of a 
motor vehicle accident in July 2001.  The veteran related 
that he had flare-ups of low back pain two to three times a 
month, which lasted approximately once a week with the most 
recent episode in December 1999.  The veteran reported having 
decreased range of motion and acute pain of the lumbar spine, 
especially on flexion and left rotation, and with prolonged 
walking.  He indicated that the pain was localized to the 
lower back and that it did not radiate into the lower 
extremities.  The veteran and his wife both described a 
"pocket" in the area of the low back that swelled with a 
flare-up of back pain, and which remained swollen for a 
period of three to five days.  He indicated that there was 
diffuse paresthesia in the left lower extremity with the 
flare-up of pain.  The veteran reported using over-the-
counter medications.  

Upon evaluation by VA in June 2002, the veteran had full 
range of motion of the lumbar spine, normal musculature of 
the back and no evidence of muscle spasm or tenderness to 
palpation of the paravertebral muscles.  A neurological 
examination revealed that the veteran was able to heel, toe 
and tandem walk within normal limits.  Deep tendon reflexes 
were 2+ in the lower extremities, bilaterally. Muscle 
strength was 5/5 with no muscle atrophy or wasting.  Straight 
leg raising was negative, bilaterally.  Sensation and 
position sense were intact.  X-rays of the lumbar spine were 
normal.  Diagnoses of history of spondylolysis at L5 with 
lumbar instability, secondary to back injury with normal 
physical examination, to include X-rays, and no evidence of 
radiculopathy, and mechanical low back pain were recorded by 
the evaluating physician.

Private medical reports, dating from August 1992 to March 
2001, reflect that the veteran complained of having low back 
pain.  He reported having "fractured" his L5 vertebrae in a 
fall during service in 1985.  It was noted by the examiner 
that he was a firefighter and emergency medical technician.  
Upon physical evaluation in December 1999, the veteran 
reported that he felt as if he had either "slipped a disc" 
in his lower back or pulled a muscle.  He indicated that he 
had a sharp, constant and severe pain that radiated into his 
hips, and upper leg weakness, which problems were aggravated 
by walking and relieved by lying down and elevating his feet.  
These reports also reflect that the veteran had essentially 
normal motion of the dorso/lumbar spine upon evaluation in 
January and March 2001.

Statements, submitted by the veteran's family and friends, 
received by the RO in February 2003, reflect that the veteran 
had complained of having back pain since his discharge from 
service.  R. E. C. indicated that the veteran would be fine 
for a month or two and then, without warning, he would be in 
visible pain for weeks at a time.  He reported that, at 
times, the veteran was unable to move and that he had to be 
laid out on the floor.  W. C. H. related that even the 
simplest of tasks, such as bending over or lifting weights, 
caused the veteran to be out of commission for long periods 
of time.  

An April 2003 VA magnetic resonance imaging scan (MRI) of the 
lumbar spine showed mild broad-based annular bulge which 
resulted in minimal central canal stenosis.  The neural 
foramina were patent at that level.  The overall impression 
was that there were manifestations of disc and joint 
degeneration at L3-5.  



II.  Laws and Regulations

The appellant has disagreed with the original disability 
rating assigned for his service-connected lumbar instability 
with spondylolysis at L5 and degenerative disc disease.  
Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial rating assigned to a disability upon award of 
service connection, the entire body of evidence until May 1, 
2003 is for consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Thus, the Board will consider all evidence 
until May 1, 2003 in determining the appropriate evaluation 
for the appellant's service-connected low back disability.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2003).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

In a July 2002 rating decision, the RO granted service 
connection for lumbar instability with spondylolysis at L5 
and assigned an initial 10 percent evaluation pursuant to 
Diagnostic Code 5295, lumbosacral strain, effective from 
November 21, 1986.  By an August 2003 rating action, the RO 
re-characterized the low back disability as including 
degenerative disc disease and rated the veteran's disability 
as 20 percent disabling in accordance with Diagnostic Code 
5293, intervertebral disc syndrome, effective from November 
21, 1986 until May 1, 2003, when a 60 percent evaluation was 
assigned.  The veteran has maintained that his low back 
disability should have been awarded at least a 40 percent 
evaluation for the period from November 21, 1986 to May 1, 
2003 because he had sustained a fractured vertebra and had 
ankylosis of the lumbar spine during that time. 

In this case, it is not appropriate to evaluate the veteran 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), which 
requires evidence of residuals from a fracture of the 
vertebra.  In this case, there is no evidence of a fracture 
of the vertebra.  Despite the veteran's contention that he 
sustained a fracture of the lumbar spine as a result of the 
fall during service, X-rays of the lumbar spine, taken both 
during and after service, are negative for evidence of a 
fracture.  Thus, a higher evaluation pursuant to Diagnostic 
Code 5285 is not warranted. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in 
effect prior to September 23, 2002, intervertebral disc 
syndrome is rated as 60 percent disabling if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  The 
condition is rated as 40 percent disabling if severe, 
recurring attacks with intermittent relief.  Moderate 
disability with recurring attacks is rated as 20 percent 
disabling.  

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed. 67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes or by combining separate ratings of chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher rating.  Id.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrants a 20 percent 
rating, and incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrants a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent 
rating.  Id.  

For purposes of evaluation, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities are to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment of the spine is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3). 

In VAOPGCPREC 36-97, the VA General Counsel concluded that 
the criteria of Diagnostic Code 5293 includes limitation of 
motion.  VOPGCPREC 36-97, paragraph 6.  Therefore, a veteran 
may not be rated under Diagnostic Code 5293 for 
intervertebral disc disease based in part upon limitation of 
motion, and also be rated under Diagnostic Code 5292, because 
to do so would constitute evaluation of an identical 
manifestation of the same disability under two different sets 
of criteria.  To do so would violate the rule against 
pyramiding.  The General Counsel asserted that in keeping 
with 38 C.F.R. § 4.7, the disability may be rated under the 
diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain is rated as 40 percent disabling if 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.

III.  Analysis

After a review of the clinical evidence of record for the 
period from November 21, 1986 to May 1, 2003, the Board finds 
no basis on which to award an initial evaluation in excess of 
20 percent under Diagnostic Code 5293, as in effect prior to 
September 23, 2002.  In support of this conclusion, the Board 
notes that private and VA medical reports do not reflect any 
evidence of muscle spasms or absent ankle jerk or other 
neurological impairment which would support a higher 
evaluation under Diagnostic Code 5293, as in effect prior to 
September 23, 2002.  Indeed, when examined by VA in June 
2002, the veteran had full range of motion of the lumbar 
spine, with no evidence of any muscle spasm or radiculopathy.  
A neurological examination was essentially normal.  Thus, 
when consideration is given to the old criteria for rating 
disc syndrome, the veteran's low back disability was more 
commensurate with a rating of 20 percent for moderate 
intervertebral disc syndrome than a rating of 40 percent for 
severe intervertebral disc syndrome.  Thus, a rating in 
excess of 20 percent under Diagnostic Code 5293 as in effect 
prior to September 23, 2002, is not warranted.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, forward, the criteria for an initial rating in excess 
of 20 percent for intervertebral disc syndrome are not met.  
This is so because the evidence does not show that the 
veteran has experienced incapacitating episodes attributable 
to intervertebral disc disease.  While statements, submitted 
by the veteran's friends and family, reflect that the veteran 
would be in visible pain for weeks and was unable to move 
because of low back pain, clinical evidence reflects that he 
was able to continue his employment as a firefighter and an 
emergency medical technician during this time.  While a 
December 1999 private treatment report reflects that the 
veteran reported having constant pain that radiated into his 
hips, when examined by VA in June 2002, a neurological 
examination was normal.  There was no evidence of any 
radiculopathy.  Furthermore, an April 2003 MRI of the lumbar 
spine revealed mild broad-based annular bulge which resulted 
in minimal central canal stenosis.  

Although the veteran has had some radiating pain that might 
be treated as a neurologic symptom ratable under neurologic 
diagnostic criteria, none was shown after September 2002.  
Moreover, it has not been present constantly, or nearly so as 
required by 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Consequently, rating orthopedic and neurologic manifestations 
separately is not warranted.  Additionally, the criteria for 
the next higher rating in excess of 20 percent, which is 40 
percent, namely total incapacitation of duration of at least 
four weeks but less than six weeks during the past 12 months, 
have not been met.

After a review of the evidence of record for the period from 
November 21, 1986 to May 1, 2003, the Board finds that the an 
initial evaluation in excess of 20 percent for the service-
connected low back disability has not been met.  Under the 
criteria for Diagnostic Code 5295, VA and private treatment 
and examination reports for the period from November 21, 1986 
to May 1, 2003, do not reflect a severe low back disability 
characterized by listing of the whole spine to the opposite 
side, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The findings 
during private treatment and upon examination by VA in June 
2002 reflect that the veteran had full or near-full range of 
motion of the lumbar spine; thus, his condition is best 
characterized as moderate, and does not meet any of the 
criteria for a severe condition as described in the criteria 
for 40 percent rating pursuant to Diagnostic Code 5295. 

The Board notes that range of motion testing of the lumbar 
spine for the period from November 21, 1986 to May 1, 2003, 
reflects that while the veteran had consistent complaints of 
low back pain, he had essentially normal range of motion of 
the lumbar spine with no significant neurologic findings such 
as radiating pain.  The Board finds that even with 
consideration of functional loss due to pain, the disability 
picture does not more nearly approximate severe limitation of 
motion or severe intervertebral disc syndrome, as required 
for an evaluation of 40 percent under either the old or new 
version of Diagnostic Code 5293.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); VAOPGCPREC 
36-97 (December 12, 1997).

The Board notes that the maximum schedular award assignable 
under Diagnostic Code 5292 (limitation of lumbar spine 
motion) is 40 percent, and under Diagnostic Code 5289 
(unfavorable ankylosis of the cervical spine) is 50 percent.  
However, each set of criteria contemplate limitation of 
motion which is addressed in the rating under Diagnostic Code 
5293.  VAOPGCPREC 36-97 (1997).  Therefore, assignment of 
separate ratings for these manifestations, or even 
manifestations that might be considered attributable to a 
strain, would violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (2003).

Because none of the applicable criteria for an initial rating 
in excess of 20 percent for the veteran's low back disability 
are met for the period from November 21, 1986 to May 1, 2003, 
a rating in excess of 20 percent for low back disability is 
not warranted.  As the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
low back disability, the benefit-of-the-doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  
There has been no showing in the present case that the 
veteran's service-connected lumbar spine disability has 
caused marked interference with his employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Indeed, 
private and VA treatment and examination reports for the 
period in question reflect that the veteran reported having 
been employed as a security supervisor.  Accordingly, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2002) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in November 2001 
and a November 2002 statement of the case, an August 2003 
rating decision and supplemental statement of the case of the 
evidence needed to substantiate his claim for an evaluation 
in excess of 20 percent for his service-connected low back 
disability and the obligations of VA and the veteran with 
respect to producing that evidence.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including private and VA medical records.  
The RO also satisfied the requirement to notify the claimant 
of which portion of the information and evidence was to be 
provided by the claimant and which portion, if any, would be 
obtained by VA on behalf of the veteran.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board notes that the RO requested treatment 
reports of the veteran from the Ericksen Chiropractic Center.  
Responses from that facility indicated that they had provided 
the veteran with a free copy of his medical records and that 
they would not provide any additional copies without charge.  
The veteran has not provided the RO with any copies of 
treatment reports from the Ericksen Clinic.  The veteran was 
afforded a videoconference hearing in May 2004. Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

An evaluation in excess of 20 percent lumbar instability with 
spondylolysis at L5 and degenerative disc disease from 
November 21, 1986 to May 1, 2003 is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



